DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (hereinafter Honda, US 2014/0334203 A1) in view of Shirakawa et al. (hereinafter Shirakawa, US 2004/0113268 A1).
For claim 12, Honda discloses a power module for operating an electric vehicle drive (Fig. 1 of Honda discloses a power module 100 – see Honda, Fig. 1, paragraph [0034]. Honda is silent for disclosing an electric vehicle drive. However, given that the reference shows the precise structure claimed by the present invention adds nothing to the claimed structure of the circuit, the phenomena, whether it is used in “an electric vehicle drive”, is an intended use of the circuit and that does not carry patentable weight. Since the teaching of Honda for a power module can be used for operating an electric vehicle drive. Besides, Shirakawa discloses a power module which is similar as Honda’s power module. Shirakawa discloses the power module for operating an electric vehicle drive (see Shirakawa, Fig. 16, paragraph [0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Honda’s power module for operating an electric vehicle drive or to modify teaching of Honda to incorporate teaching of Shirakawa for purpose of controlling the electric vehicle drive efficiently), comprising:
a plurality of circuit-breakers configured for generating an output current based on a supplied input current (Fig. 1 of Honda discloses a plurality of circuit-breakers (11a, 12a, 11b, 12b, 11c, 12c) configured for generating an output current based on a supplied input current – see Honda, Fig. 1, paragraph [0038]), the plurality of circuit- breakers having multiple groups, each of the groups  comprising two circuit-breakers connected in series (Fig. 1 of Honda discloses the plurality of circuit- breakers (11a, 12a, 11b, 12b, 11c, 12c) having multiple groups (101a, 101b and 101c), each of the groups (101a, 101b and 101c) comprising two circuit-breakers (11a, 12a; 11b, 12b; 11c, 12c)) connected in series – see Honda, Fig. 1, paragraph [0036]); and
an intermediate circuit capacitor arrangement connected in parallel to the plurality of circuit-breakers (Fig. 1 of Honda discloses an intermediate circuit capacitor (10a, 10b, 10c) arrangement connected in parallel to the plurality of circuit-breakers (11a, 12a, 11b, 12b, 11c, 12c) – see Honda, Fig. 1, paragraph [0036]);
a plurality of current output contact (Figs. 1 and 2 of Honda disclose a plurality of current output contact 55a,55b, 55c/3f – see Honda, Figs. 1-2, paragraphs [0038] and [0049]); and 
a plurality of control plates (Figs. 1-2 of Honda disclose a plurality of control plates 51a, 51b,51c/3d and 52a, 52b, 52c/3h – see Honda, Figs. 1-2, paragraphs [0038], [0048], lines 10-17 and [0050]),
wherein the intermediate circuit capacitor arrangement comprises a plurality of intermediate circuit capacitors, each of the plurality of intermediate circuit capacitors assigned to a respective one of the groups of the circuit-breakers in order to form a sub- module  with the respective group (Fig. 1 of Honda discloses the intermediate circuit capacitor arrangement comprises a plurality of intermediate circuit capacitors (10a, 10b, 10c), each of the plurality of intermediate circuit capacitors (10a, 10b, 10c) assigned to a respective one of the groups (10a, 101b, 101c) of the circuit-breakers (11a, 12a, 11b, 12b, 11c, 12c) in order to form a sub- module (100a, 100b, 100c) with the respective group – see Honda, Fig. 1, paragraph [0036]),
wherein, in each of the sub-modules, each group of the circuit-breakers and the assigned intermediate circuit capacitor are arranged at a respective one of a plurality of spatially separated substrates (Figs. 1-2 of Honda disclose, in each of the sub- modules (100a, 100b, 100c), each group (101a, 101b, 101c) of the circuit-breakers (11a, 12a, 11b, 12b, 11c, 12c) and the assigned intermediate circuit capacitor (10a, 10b, 10c) are arranged at a respective one of a plurality of spatially separated substrates 1 – see Honda, Figs. 1-2, paragraphs [0039]-[0040]),
wherein each of the plurality of control plates is arranged at an end of the respective one of the plurality of spatially separated substrates (Honda and Shirakawa are silent for disclosing each of the plurality of control plates which is arranged at an end of respective one of the plurality of spatially separated substrates. However, illustrated Figs. 1 and Fig. 8 of Shirakawa, disclose gate signal terminals 24a, 24b, 25a, 25b, 27a and 27b which can be built onto one plate constituted a control plate, wherein control plate (24a,25a), (24b, 25b) is arranged at an end of each of the plurality of spatially separated substrates 15a, 15b and/or 15c on line A – see Shirakawa, illustrated Fig. 1 and Fig. 8, paragraphs [0025] and [0049]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Honda to incorporate teaching of Shirakawa to include a control plate instead of pins as shown in Figs. 1 and 8 of Shirakawa for purpose of protecting control terminals from damage or broken conductors), wherein each of the plurality of the control plates comprises electronic components for actuating a gate electrode of the respective group (115, 125, 135) of the circuit-breakers (illustrated  Figs. 1 and 8 of Shirakawa in view of Honda disclose the control plate comprising electronic components (for example, Shirakawa’s pins 24a, 24b, 25a, 25b, 27a and 27b)  for actuating a gate electrode of the respective group (see Honda, Fig. 1, group 101a, 101b and 101c) of Honda’s circuit-breakers (11a, 12a, 11b, 12b, 11c, 12c) – see Honda, Fig. 1, paragraph [0036]; and Shirakawa, Figs. 1 and 8; paragraphs 0025] and [0049]), and
wherein each of the current output contacts is configured for outputting an output current based on an input current and generated by the circuit-breakers, each of the plurality of current output contacts is arranged at and protrudes beyond another end of the respective one of the plurality of spatially separated substrates opposite the respective control plate (Figs. 1 and 7 of Shirakawa disclose each of the current output contact (4, 5, 6) configured for outputting an output current based on an input current (2, 3) and generated by the circuit-breakers (13a-13f), each of the plurality of current output contacts is arranged at and protrudes (via wire interconnections 14d) beyond another end (line B) of respective one of the plurality of spatially separated substrates (15a, 15b, 15c) opposite the control plate (24a, 24b) – see Shirakawa, Figs. 1 and 7; paragraphs [0004] and [0025]).

    PNG
    media_image1.png
    395
    570
    media_image1.png
    Greyscale

For claim 13, Honda in view of Shirakawa disclose the power module of claim 12, wherein the multiple groups of the circuit-breakers are connected in parallel, and each of the plurality of intermediate circuit capacitors is connected in parallel to the respective group (Fig. 1 of Honda discloses the multiple groups (101a, 101b, 101c) of the circuit-breakers (11a, 12a, 11b, 12b, 11c, 12c) are connected in parallel, and each of the plurality of intermediate circuit capacitors (10a, 10b, 10c)  is connected in parallel to the respective group (101a, 101b, 101c) – see Honda, Fig. 1, paragraph [0036]).
For claim 14, Honda in view of Shirakawa disclose the power module of claim 13, wherein, in at least one of the sub-modules (102, 104, 106), a respective one of the plurality of intermediate circuit capacitors is arranged in a parallel connection directly next to the circuit-breakers (Fig. 1 of Honda discloses in at least one of the sub-modules (100a, 100b, 100c), a respective one of the plurality of intermediate circuit capacitors (10a, 10b, 10c) is arranged in a parallel connection directly next to the circuit-breakers (11a, 12a, 11b, 12b, 11c, 12c) – see Honda, Fig. 1, paragraph [0036]).
For claim 16, Honda in view of Shirakawa disclose all limitation as applied to claim 12 above. Honda discloses the power module comprising a plurality of sub-modules, wherein the plurality of sub-modules are arranged at a plurality separated substrates (see previous explanation in claim 15 above) which are silent to be essentially situated coplanar. However, Shirakawa discloses the power module which is similar as Honda’s power module (Figs. 1 and 7 of Shirakawa disclose a power module – see Shirakawa, Figs. 1 and 7, paragraphs [0004] and [0025]). Shirakawa ‘s power module comprises a plurality of sub-modules, wherein the plurality of Shirakawa’s sub-modules are arranged at a plurality separated substrates which are essentially situated coplanar (Figs. 1, 3 and 7 of Shirakawa disclose power module comprising a plurality of sub-modules (13a, 13b; 13c, 13d; and 13e, 13f), wherein the plurality of Shirakawa’s sub-modules (13a, 13b; 13c, 13d; and 13e, 13f) are arranged at a plurality separated substrates (15a, 15b, 15c) which are essentially situated coplanar on radiating plate 7 via solder 44 – see Shirakawa, Figs. 1, 3 and 7; paragraphs [0004], lines 1-10; [0025] and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Honda to incorporate teaching of Shirakawa for purpose of controlling sub-module accurately.
For claim 17, Honda in view of Shirakawa disclose the power module (10) of claim 12, wherein the plurality of spatially separated substrates are essentially arranged successively along a longitudinal direction (Fig. 1 of Shirakawa discloses the plurality of spatially separated substrates (15a, 15b and 15c) are essentially arranged successively along a longitudinal direction – see Shirakawa, Fig. 1).
For claim 18, Honda in view of Shirakawa disclose the power module of claim 12, wherein each of the intermediate circuit capacitors is situated on the respective one of a plurality of spatially separated substrates  such that each intermediate circuit capacitor covers the respective group of the circuit- breakers (Figs. 1-2 of Honda disclose each of the intermediate circuit capacitors (10a, 10b, 10c) is situated on the respective one of a plurality of spatially separated substrates (1) such that each intermediate circuit capacitor (10a, 10b, 10c) covers the respective group (101a, 101b, 101c) of the circuit- breakers (11a, 12a, 11b, 12b, 11c, 12c) – see Honda, Figs. 1-2, paragraphs [0039]-[0040] and [0043]).
For claim 20, Honda in view of Shirakawa disclose the power module of claim 12, wherein the control plate is aligned essentially perpendicular to the respective one of the plurality of spatially separated substrates (140) (Fig. 1 of Shirakawa discloses the control plate (24a, 24b) which is aligned essentially perpendicular to the respective one of the plurality of spatially separated substrates (15a, 15b, 15c) – see Shirakawa, Fig. 1, paragraph [0025]).
For claim 22, Honda in view of Shirakawa disclose the power module of claim 12, wherein a current input contact for supplying an input current is arranged at the intermediate circuit capacitor of at least one of the sub-modules (Figs. 1 and 5 of Shirakawa disclose current input contact (2, 3) for supplying an input current is arranged at the intermediate circuit capacitor 29 of at least one of the sub-modules (15a, 15b or 15c) – see Shirakawa, Figs. 1 and 5; paragraphs[0025] and [0044]).
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
Applicant’s argument:
In REMARKS, on page 7, lines 13-19, the applicant argues that “Honda in view of Shirakawa, alone or in combination, fail to disclose, inter alia, that “each of the plurality of control plates is arranged at an end of the respective one of the plurality of spatially separated substrates” and “each of the plurality of current output contacts is arranged at and protrudes beyond another end of the respective one of the plurality of the plurality of spatially separated substrates opposite the respective control plate””.
Examiner’s response:
	In response to applicant’s argument, the examiner believe that illustrated Figure 1 of Shirakawa’s reference discloses each of the plurality of control plates (24a,25a)/ (24b,25b) is arranged (on line A) at an end of the respective one of the plurality of spatially separated substrates 15a/15b/15c; and each of the plurality of current output contacts 4/5/6 is arranged at and protrudes (via wires 14d) beyond another end (on line B) of the respective one of the plurality of spatially separated substrates 15a/15b/15c opposite the respective control plate (24a,25a)/ (24b,25b).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846